Detailed Action
This is the first office action on the merits for US application number 16/436,213. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of Invention I, the product of claims 1-33, in the reply filed on June 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Thus, claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Applicant’s election of species k, Figs. 29-30, in the reply filed on June 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant indicated that claims 1-5, 7-14, and 17-27read on the elected species. Accordingly, claims 6, 15, 16, and 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
As to claim 2, the plurality of fasteners are configured to allow a distance between the distal and proximal bone anchors to be adjusted for compressing together or distracting apart the first and second bones of the synovial joint does not read on the elected species which radially expands by compression of the fasteners (¶114). Instead, ¶s 57-60 appear to disclose such for assembly 300 Figs. 9A-10B of species e, ¶ 67 appears to disclose such for assembly 400 Figs. 12-13 of species e, ¶ 76 appears to disclose such for assembly 500 Figs. 15-17 of species f, ¶s 94 and 95 appear to disclose such for assembly 700 Figs. 24-26 of species I, and ¶s 97, 98, and 105 appear to disclose such for assembly 800 Figs. 27-28 of species j. Therefore, claim 2 does not read on the elected species.
Accordingly, claim 2 is withdrawn from further consideration along with claims 14-24.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 3, the specification appears to lack proper antecedent basis for an outer surface of the central member “devoid of threading or other bone engaging not have threading or other bone engaging protrusions. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the that the central member outer surface does not have threading or other bone engaging protrusions. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the central member outer surface having threading or other bone engaging protrusions, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Thus, the specification fails to provide proper antecedent basis for an outer surface of the central member “devoid of threading or other bone engaging protrusions”. 
As to claim 14, the specification appears to lack proper antecedent basis for an outer surface of the central sleeve member “is unthreaded”. This is a negative limitation, i.e. the claim is requiring that the central sleeve member outer surface does not have threading. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the not have threading. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the central sleeve member outer surface having threading, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Thus, the specification fails to provide proper antecedent basis for an outer surface of the central sleeve member being “unthreaded”. 

Claim Objections
Claim(s) 1 and 13 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “synovial joint, the assembly comprising:”.  
Claim 13 line 1 should read “synovial joint, the assembly comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 5, 10, and 22-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim(s) 5 is/are unclear with regards to an expandable portion of the proximal sleeve member in line 5 that is in addition to the an expandable portion of the proximal sleeve member of line 2 and to what such is intended to refer and where such is supported in the originally filed disclosure. Examiner is interpreting this as referring to, and suggests amending as, “and [[an]]the expandable portion of the proximal sleeve member”.
Claim(s) 10 recites/recite the limitation "the other end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “one end that is enlarged relative to [[the]] another end.”.
Claim(s) 22 recites/recite the limitation "the expandable portion of the proximal sleeve member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “expanding [[the]]an expandable portion of the proximal sleeve member when the expansion member”.
Claim(s) 23-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3-5, 7, 9-14, and 17-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lazarof (US 2008/0208264).
As to claim 1, Lazarof discloses an assembly (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a distal bone anchor (right portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) capable of fixing the distal bone anchor to a first bone of the synovial joint (Figs. 1-4, ¶6); a proximal bone anchor (left portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) capable of fixing the proximal bone anchor to a second bone of the synovial joint (Figs. 1-4, ¶6); a central member (see illustration of Fig. 4) disposed between the distal and proximal bone anchors (as defined, Fig. 4); and a plurality of fasteners (400, 450) capable of use for connecting the distal bone anchor, the central member, and the proximal anchor to one another (Figs. 1-4).
As to claim 3, Lazarof discloses that the central member has an outer surface devoid of threading or other bone engaging protrusions (as defined, see illustration of Fig. 4, in as much as Applicant’s).
As to claim 4, Lazarof discloses that the plurality of fasteners includes at least one first fastener (400) capable of securing the proximal bone anchor to the central member (Figs. 1-4).
claim 5, Lazarof discloses that the at least one first fastener includes a first fastener (400) that extends through and beyond the distal bone anchor to be connected to the central member (Figs. 1-4).
As to claim 7, Lazarof discloses that the at least one first fastener includes a first fastener that extends at least partially through interior openings in each of the distal bone anchor, the central member, and the proximal bone anchor (Figs. 1-4) capable of use for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4).
As to claim 9, Lazarof discloses that the plurality of fasteners includes a second fastener (450) capable of use for being connected to a distal end of the first fastener for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4).
As to claim 10, Lazarof discloses that the first and second fasteners each have opposing ends with one end that is enlarged relative to another end (Fig. 4).
As to claim 11, Lazarof discloses that the distal and proximal bone anchors include expandable end portions (Figs. 1-3, ¶s 6 and 18) capable of use for fixing the anchors to the respective first and second bones of the synovial joint (Figs. 1-4, ¶6).
As to claim 12, Lazarof discloses that an outer diameter of the central member is smaller than an outer diameter of each of the distal and proximal bone anchors (Fig. 4). 

    PNG
    media_image1.png
    635
    1273
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    903
    1184
    media_image2.png
    Greyscale


claim 13, Lazarof discloses a multipiece connector (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a first fastener member (400) having an elongate shaft with an outer surface including a threaded portion (at 440, Fig. 4) thereof at a proximal end of the first fastener member (Fig. 4); a distal sleeve member (right portion of 110 as shown in Fig. 4) having a throughopening (Fig. 4) extending between distal and proximal ends thereof (Fig. 4) and an outer surface extending thereabout (Figs. 1-4), wherein the throughopening allows at least a portion of the first fastener member including the proximal end thereof to be inserted into and through the throughopening and extend from the throughopening beyond the proximal end of the distal sleeve member (Fig. 4); a central sleeve member (see illustration of Fig. 4)  having an outer surface extending between proximal and distal ends thereof (Figs. 1-4) and a receiving portion with an opening at the distal end (Fig. 4) capable of use for receiving at least a portion of the first fastener member including the proximal end thereof (Fig. 4); a proximal sleeve member (left portion of 110 as shown in Fig. 4) having an interior opening (Fig. 4) and an outer surface extending between proximal and distal ends thereof (Figs. 1-3); and a fastener (450) sized for and capable of being received in the interior opening of the proximal sleeve member (Figs. 1-4) capable of allowing the central sleeve member and the proximal sleeve member to be connected to one another (Figs. 1-4).
As to claim 14, Lazarof discloses that the outer surface of the central sleeve member is unthreaded (as defined, see illustration of Fig. 4, in as much as Applicant’s). 
As to claim 17, Lazarof discloses that an outer diameter of the proximal sleeve member is greater than an outer diameter of the central sleeve member (Fig. 4).
claim 18, Lazarof discloses that the distal sleeve member has an expandable portion at the distal end thereof (Figs. 1-4, ¶s 6 and 18).
As to claim 19, Lazarof discloses that the first fastener member includes an enlarged distal end (410) capable of use for expanding the expandable portion of the distal sleeve member when the first fastener member is inserted into the throughopening of the distal sleeve member and the enlarged distal end engages with the expandable portion of the distal sleeve member (Fig. 4, ¶23). 
As to claim 20, Lazarof discloses that the proximal sleeve member has an expandable portion at the proximal end thereof (Figs. 1-4, ¶s 6 and 18).
As to claim 21, Lazarof discloses that the interior opening of the proximal sleeve member is a throughopening extending between the proximal and distal ends thereof (Fig. 4).
As to claim 22, Lazarof discloses that the fastener is an expansion member (450, Figs 1-4, ¶22) having distal and proximal ends (Fig. 4) and an outer surface extending between the ends (Figs. 1-4), wherein the expansion member is capable of expanding an expandable portion of the proximal sleeve member when the expansion member is positioned in the interior opening of the proximal sleeve member (Figs. 1-4, ¶22).
As to claim 23, Lazarof discloses that the expansion member has a tapered configuration (Fig. 4), wherein an outer diameter of the distal end is smaller than an outer diameter of the proximal end (as defined, see illustration of Fig. 4 where left is proximal and right is distal).
claim 24, Lazarof discloses that the expansion member includes an opening at the distal end thereof (Fig. 4) capable of receiving the threaded portion of the first fastener member (Fig. 4, ¶18).
As to claim 25, Lazarof discloses that the distal sleeve member has an expandable portion at the distal end thereof (Figs. 1-4, ¶s 6 and 18) and the proximal sleeve member has an expandable portion at the proximal end thereof (Figs. 1-4, ¶s 6 and 18), wherein when the first fastener member, the distal sleeve member, the central sleeve member, and proximal sleeve member are in an assembled configuration, the expandable portion of the distal sleeve member and the expandable portion of the proximal sleeve member are expanded by threading the expansion member onto the threaded portion of the first fastener member (Figs. 1-4, ¶s 18, 22, and 23). As to claim 26, Lazarof discloses that the opening in the central sleeve member is a throughopening extending between proximal and distal ends thereof (Fig. 4) and the distal end of the first fastener member extends completely through the throughopening of the central sleeve member when the first fastener member, the distal sleeve member, the central sleeve member, and proximal sleeve member are in an assembled configuration (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarof.
As to claim 8, Lazarof discloses the invention of claim 7.
Lazarof is silent to the first fastener including a protrusion on an outer surface thereof to keep the first fastener from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor. 
Lazarof teaches that the second fastener includes a protrusion (see illustrations of Figs. 2-4) on an outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor (Figs. 2-4, as evidenced by Lazarof 2005/0042574 element 10, Figs. 1-3, ¶s 29 and 30) and the first fastener comprises a tool-engaging opening (Fig. 4, ¶24) at the distal-end (Fig. 4) for rotating the plurality of fasteners (Figs. 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-engaging opening on the second fastener, since it has been held that rearranging parts of an invention involves only routine skill in the art and such would prevent rotation between components between/over a larger surface area that would reduce frictional 

As to claim 27, Lazarof discloses the invention of claim 26.
Lazarof is silent to the first fastener member includes a protrusion on the outer surface thereof to keep the first fastener member from rotating relative to the distal sleeve member, the central sleeve member, and the proximal sleeve member when the first fastener member, and each of the sleeve members are in the assembled configuration. 
Lazarof teaches that the fastener/expansion member includes a protrusion (see illustrations of Figs. 2-4) on the outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone sleeve member, the central sleeve member, and the proximal sleeve member (Figs. 2-4, as evidenced by Lazarof 2005/0042574 element 10, Figs. 1-3, ¶s 29 and 30) when the first fastener member, and each of the sleeve members are in the assembled configuration (Figs. 1-4) and the first fastener comprises a tool-engaging opening (Fig. 4, ¶24) at the distal-end (Fig. 4) for rotating the plurality of fasteners (Figs. 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-engaging opening on the fastener/expansion member, since it has been held that rearranging parts of an invention involves only routine skill in the art and such would prevent rotation between components between/over a larger surface area that would . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775